261 F.2d 837
William Henry CHAPMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 13533.
United States Court of Appeals Sixth Circuit.
Dec. 17, 1958.

Wm. B. Shaffer, Jr., Cincinnati, Ohio, for appellant.
Fred W. Kaess, John R. Jones, and Milton Fischer, Detroit, Mich., for appellee.
Before SIMONS and MARTIN, Circuit Judges, and FREEMAN, District Judge.
PER CURIAM.


1
This appeal from a denial of an application for writ of coram nobis or coram vobis in the United States District Court, has been heard and considered upon the oral arguments and briefs of the petitioner and attorneys for both parties and upon the record in the case; and it appearing that a correct result was reached by District Judge Clifford O'Sullivan in a well reasoned Opinion, D.C., 159 F. Supp. 408,


2
The order of the District Court is affirmed.